Order filed, November 17, 2015.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-15-00846-CV
                                 ____________

                EX PARTE JARED SCOTT ENGER, Appellant



                     On Appeal from the 10th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 15-CV-0307


                                      ORDER

      The reporter’s record in this case was due October 29, 2015. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Geneva Villanueva, the substitute court reporter, to file the record
in this appeal within 30 days of the date of this order.

                                   PER CURIAM